                                                                                                                       i.=,w�  1
                                                                                                                             - �             �D
                                                                                                                       /·....        I
                                                                                                                            ,,
                                                                                                                                             :�
AO 2458 (Rev. 05/15/2018) Judgment in a Ci
                                         r n1inal Petty Case (Modified)                                                !,                -1.,.;;.   age l ofl




                                    UNITED STATES DISTRJCT CODI ,T                                                    OCT 3 0 2018
                                                                                                              CLEf-:_..;,            s [�,57;;,:; co.._:::;-
                                               SOUTHERN DISTRICT OF CALIFORNIA                           SOUT7Fn :iJ,-,,,c,-    ;�



                                                                                                                                             :: ' :"' FOR,I.\
                                                                                                         BY                                           DEPL,iY

                     Umted States of Amenca                                    JUDGMENT IN A CRIMINAL CASE
                                                                                                                 �




                                                                               (For Offenses Committed On or After November 1, 1987)
                                      v.


                      ANTHONY PUENTE (!)                                       Case Number: 3:18CR4229-MDD


                                                                               Elizabeth Barros
                                                                               Defendant's Attorney


REGISTRATION NO. 72101298


THE DEFENDANT:
 [8l pleaded guilty to count(s) 1 of Superseding Misdemeanor Information
 D was found guilty to count(s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title & Section                   Nature of Offense                                                               Count Number(s)
18:3                              ACCESSORY AFTER THE FACT (Misdemeanor)                                           ls



 D The defendant has been found not guilty on count(s)
                                                                          �������




 IXJ Count(s) COMPLAINT/FELONY INFO.                                           dismissed on the motion of the United States.



                                              IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                                                 TIME SERVED



[8l Assessment: $10 REMITTED
 [8l Fine: NONE
        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.
                                                                           October 30 2018

                                                                          Date of Imposition of Sentence



                                                                          Ut�\D-�L
                                                                           HONORABLE MITCHELL D. DEMBIN
                                                                          UNITED STATES MAGISTRATE JUDGE
